  Case 1:19-cr-20803-BB Document 49 Entered on FLSD Docket 06/11/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-20803-CR-BLOOM

UNITED STATES OF AMERICA,

       Plaintiff,
vs.

SALMAN RASHID

      Defendant.
________________________________/

                                       ORDER ON
                            MOTION TO DETERMINE COMPETENCY

       THIS CAUSE is before the Court following a status conference where the Defendant’s attorney

raised the issue of the Defendant’s competence to stand trial. The Court being advised, it is:

       ORDERED and ADJUDGED that a psychological examination shall be conducted by the Bureau

of Prisons to evaluate the Defendant’s competency pursuant to 18 U.S.C. § 4241(b). The evaluation shall

be conducted at the Federal Detention Center and the report of that examination shall, pursuant to 18

U.S.C. § 4247, be filed with the Court under seal.

       DONE AND ORDERED in Chambers, at Miami, Florida on June 11, 2021.




                                              ____________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
cc: counsel of record
